,/       '1<;.
     ' AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page I of I



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                            v.

                                 Saul Navez-Garcia                                Case Number: 3:19-mj-21910

                                                                                  Roseline Dergregorian Feral
                                                                                  Defendant's Attorney

                                                                                                                  r·ra~<.J
                                                                                                                             ~'
                                                                                                                             C2.'.:i
                                                                                                                                       11=')
                                                                                                                                       .I   • "'
                                                                                                                                       :tk:;!m M;;;
       REGISTRATION NO. 8381 6298
       THE DEFENDANT:                                                                                              MAY I 5 2019
        [;gi pleaded guilty to count(s) 1 of Complaint
                                                                                                         CLCRK:. IJ. 1:~. D!.3Tn1c·r COURT
        0 was found guilty to count( s)                                             SOUTHf:";:r·i o;~.;Te:c ·; 1·1c {' J ,                            ~    r-""-r:,~11 11,


          after a plea of not guilty.                                               BY                                  CEPUTY
                                                                                                                 ·--·-~-----~-.

          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                    Nature of Offense                                                         Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               I

        0 The defendant has been found not guilty on count(s)
                                                              -------------------
        0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                       riJ' TIME SERVED                         0 __________ days

         lZl Assessment: $10 WAIVED lZl Fine: WAIVED
         lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         0 Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Wednesday, May 15, 2019
                                                                                Date oflmposition of Sentence



                                                                                IlihnLt~OCK
                                                                                 UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                                 3:19-mj-21910
